Case 5:15-cr-00018-RWS-CMC Document 1175 Filed 04/27/20 Page 1 of 2 PageID #: 4928




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION


    UNITED STATES OF AMERICA,                        §
                                                     §
                   Plaintiff,                        §
                                                     §   CIVIL ACTION NO. 5:15-CR-18 (14)
    v.                                               §
                                                     §
    WHITNEY ANN SMITH                                §
                                                     §
                   Defendant.                        §


                                               ORDER


          Before the Court is Whitney Ann Smith’s Motion to Terminate Defendant’s Supervised

   Release Term. Docket No. 1172. In 2016, Defendant pleaded guilty to possession with intent to

   distribute methamphetamine in violation of 18 U.S.C. § 841(a)(1) and was sentenced to 60 months’

   imprisonment and four years’ supervised release. Docket No. 718. Her period of incarceration

   was later reduced to 30 months. Docket Nos. 1072, 1078 & 1079. Defendant now seeks early

   termination of her supervision, which began on December 28, 2017. Defendant asserts that she

   has maintained steady employment, has established a stable home, has had no violations during

   her 27 months of supervised release and is at low risk for recidivism.

          The United States is opposed to the requested relief because Defendant was a user of

   methamphetamine for 25 years, during which time she had periods of cessation and relapse. The

   government believes continued supervision is necessary in order to monitor her sobriety and to

   provide a measure of accountability in order to ensure her successful reintegration into the

   community. Docket No. 1173. In addition, a report by the U.S. Probation Office has been prepared

   and submitted at the Court’s request. This report, dated April 21, 2020, indicates the Probation
Case 5:15-cr-00018-RWS-CMC Document 1175 Filed 04/27/20 Page 2 of 2 PageID #: 4929




   Office does not support Defendant’s request for early termination because of its district-wide

   policy against recommending early termination except in certain circumstances not present here.

   The Probation Office report also indicates, however, that Defendant is a candidate for progression

   from regular supervision to its low-risk caseload, which entails minimal supervision.

          The Court commends Ms. Smith for her successful reentry into the community and
       .
   encourages her to continue her efforts to improve herself. However, given the relatively short

   amount of time Defendant has been supervised and the Probation Office policy, the Court does not

   believe early termination is appropriate at this time. Defendant may reurge her motion after

   completion of three years of supervised release. Having considered Defendant’s motion, the

   United States’ opposition and the report from the U.S. Probation Office, the Court does not believe

   early termination of supervision is appropriate at this time. The motion (Docket No. 1172) is

   DENIED.

          SIGNED this 27th day of April, 2020.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
